Citation Nr: 1646930	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-31 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The appellant in this case is the decedent's widow.  The decedent served in the Air Force on active duty from January 1955 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development of this case was woefully inadequate.  

First, in the September 2012 Statement of the Case, the RO indicated that a review of the Veteran's VA electronic claim file shows that he was service-connected for intervertebral disc syndrome at the time of his death.  A C&P Master Record shows payment of disability benefits beginning in 1994, and a print-out shows his service medical records were provided to the Buffalo RO in 1993.  However, the Veteran's VA electronic claims file begins in 2010.  There are no earlier documents associated with the file.  In the September 2016 appellate brief, the Appellant's representative accurately noted that it is unclear whether the earlier records are missing or are simply unassociated with the electronic file.  There is no evidence the RO made any attempts to locate the Veteran's original claims file. 

Second, with the Notice of Disagreement, the appellant's representative identified where the Veteran had received VA medical treatment during his lifetime, and submitted some of his VA medical records.  Despite identifying treatment at the VAMC Syracuse from 1988 to 1998, and completing an authorization form, the RO made zero attempts to get the Veteran's VA medical records.  The appellant did submit some records from Syracuse from the 1990s, but it is clear additional records may exist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make all attempts to locate the Veteran's original  VA paper claims file through the Records Management Center or the RO in Buffalo or any other potential location.  If the documents are unavailable, prepare a memorandum for the file detailing the attempts that were made.  

2. Request the medical records from Syracuse VAMC dated from 1988 to 1998.  Since this time period pre-exists VA's electronic medical records systems, searches MUST be made of archived/retired paper records, with all negative responses documented in writing.  

3. After completing all indicated development, the RO should readjudicate the matter in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




